DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (2015/0184790) in view of McCullough et al. (2012/0168199) and Borke et al. (2005/0049343).
 	Baker et al. discloses a flat electric submersible power cable comprising three conductor assemblies (39) that comprise a length, an end conductor assembly that contacts a middle conductor assembly (i.e., contacting all three assemblies, Figure 4, armor layer 47 helically wrapped around the three assemblies) that contacts another end conductor assembly, wherein each conductor assembly comprises a conductor (42), an annular dielectric insulation layer (41) disposed about the conductor, an annular electrical plane and gas barrier layer of lead (43) disposed about the insulation layer, and a cushion layer (45) disposed about the annular electrical plane and gas barrier layer of lead, wherein the annular electrical plane and gas barrier layer of lead comprises an annular shape; and a helically wrapped metallic armor layer (47) disposed around the three conductor assemblies (Fig. 4) (re claims 21 and 27).  It is noted that since the annular electrical plane and gas barrier layer of lead (43) of Baker et al. comprises structure and material as claimed, it can be an annular electrical ground plane and gas barrier layer of lead.
 	Baker et al. does not disclose the length in excess of 100 meters; the cushion layer being an extruded annular layer that comprises crosslinked polyethylene (XLPE), crosslinked using an alternative to organic peroxide (re claims 21 and 27).
 	McCullough et al. discloses a submersible cable having a length in excess of 100 meters ([0155]).  It would have been obvious to one skilled in the art to modify the cable of Baker et al. to have a length in excess of 100 meters as taught by McCullough et al. to meet the specific use of the resulting cable.
 	Borke et al. discloses an electrical cable comprising an annular layer comprising XLPE, crosslinked using an alternative to organic peroxide ([0060], Ex. 1).  It would have been obvious to one skilled in the art to substitute the cushion layer of Baker et al. with the extruded annular layer comprising XLPE taught by Borke et al. since the XLPE layer or material taught by Borke et al. exhibits improved abrasion resistance.
 	It is noted that since the modified cable of Baker et al. comprises structure and material as claimed, decomposition products generated from peroxide associated radical polymerization are avoided; the extruded annular cushion layer comprises a hoop strength (HDPE, same material used by the applicant) that would shield the annular shape of the annular electrical ground plane and gas barrier layer of lead from deformation responsive to wrapping force of the helically wrapped armor layer to reduce risk of bulging of the flat cable (re claims 21 and 23).
 	Baker et al., as modified, also discloses that the annular extruded cushion layer comprises a mixture of polyethylenes of different densities (Ex. 1, one polyethylene having a density of 0.949 g/cm3 and another polyethylene having a density of 0.919 g/cm3) (re claim 24); the three conductor assemblies form a multiphase electrical power assembly (re claim 26); and an electric submersible pump that comprises an electric motor (re claim 27).

6.	Claims 22, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. in view of McCullough et al. and Borke et al. as applied to claims 21 and 27 above, and further in view of Miyauchi et al. (3719769).
 	Claims 22, 25, and 28 additionally recite the cushion layer further comprising clay or carbon black.  Miyauchi et al. discloses a power cable.  Miyauchi et al. discloses that it is known in the art to add clay or carbon black in a polymer layer (col. 1, lines 10-22).  It would have been obvious that depending on the specific use of the resulting cable, one skilled in the art would include clay or carbon black, as taught by Miyauchi et al., in the modified cushion layer of Baker et al.

Response to Arguments
7.	Applicant’s arguments with respect to claims 21 and 27 have been considered but are moot in view of new ground of rejection.

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847